Citation Nr: 1041688	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, left 
foot. 

2. Entitlement to service connection for patellofemoral syndrome, 
bilateral knees. 

3. Entitlement to service connection for right shoulder 
tendonitis.

4. Entitlement to service connection for bilateral hearing loss. 

5. Entitlement to service connection for right bicep tendon 
rupture. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to August 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California, which denied service connection for plantar 
fasciitis, left foot; patellofemoral syndrome, bilateral knees; 
right shoulder condition, bilateral hearing loss, and right 
biceps tendon rupture. 

The issues of service connection for right elbow 
disability and onychomycosis have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The issue of service connection for bilateral hearing loss and 
right bicep tendon rupture are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence establishes that the Veteran's plantar fasciitis, 
left foot, is the result of active military service.

2. The evidence establishes that the Veteran's patellofemoral 
syndrome, bilateral knees is the result of active military 
service.

3. The evidence establishes that the Veteran's right shoulder 
tendonitis is the result of active military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for plantar fasciitis, 
left foot are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).

2. The criteria for service connection for patellofemoral 
syndrome, bilateral knees are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2010).

3. The criteria for service connection for right shoulder 
tendonitis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

The Veteran reported that he has been treated since service at 
the naval hospital in 29 Palms, California; however the treatment 
records are not of record.  In a February 2008 letter, Dr. D.H., 
who works at the naval hospital in 29 Palms, reported findings 
from these post-service treatment records and provided opinions 
based, among other things, on those records. 

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may a-also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.




Plantar Fasciitis, left foot

The Veteran contends that he first developed plantar fasciitis in 
his left foot in service in 1994 while running, which he treated 
himself with over the counter medicine and supports as needed.  
In May 2006, he reported it to his treating physician who 
diagnosed plantar fasciitis.  The Veteran is competent to report 
as to his symptomatology, that he has experienced soreness and 
heel pain intermittently since service.  Service treatment 
records are silent upon entrance and exit for left foot 
complaints.  In a February 2008 letter Dr. D.H. reported the 
Veteran's subjective complaints of symptoms and self treatment, 
noted his treating physician's findings and opined that the 
Veteran's left plantar fasciitis clearly began in service.  This 
is the only opinion of record.  There is no opinion against a 
finding that the Veteran's left plantar fasciitis began in 
service.         

There is no competent evidence of record against a finding that 
the Veteran's left plantar fasciitis had its onset during active 
service and service connection for left plantar fasciitis is 
warranted.  See 38 C.F.R. § 3.102.

Patellofemoral syndrome, bilateral knees

The Veteran contends that his current right knee disability is 
related to his in service knee pain which began in 1994, but 
states that he didn't seek treatment for it until 1995.  

Upon entrance to service no knee disabilities were noted.  
Service treatment records indicate that in March 1995 the Veteran 
complained of and was treated for bilateral knee pain and was 
diagnosed with patellofemoral syndrome for which he was 
prescribed Motrin and ice.  

In a February 2008 letter,  Dr. D.H. noted the Veteran's in 
service knee history, and his treating physician's May 2006 
diagnosis of patellofemoral syndrome.  Dr. D.H. also examined the 
Veteran and found patellofemoral syndrome to exist but to a 
lesser degree.  Dr. D.H. opined that the Veteran's bilateral 
patellofemoral syndrome clearly began in service.  This is the 
only opinion of record.  There is no opinion against a finding 
that the Veteran's bilateral patellofemoral syndrome began in 
service.         

There is no competent evidence against a finding that the 
Veteran's bilateral patellofemoral syndrome had its onset during 
active service and service connection for bilateral 
patellofemoral syndrome is warranted.  See 38 C.F.R. § 3.102.

Right shoulder tendonitis 

The Veteran contends that he injured his right shoulder in 
service during a volleyball game in 1984.  

Upon entrance to service no right arm disabilities were noted.  
The service treatment records indicate that the Veteran was 
treated for right arm, shoulder, and elbow pain in June 1984 
after hyperflexion of the right arm five months prior. His arm 
was in a sling for a week.  In March 1995 the Veteran again 
complained of right shoulder pain and was diagnosed with right 
shoulder tendonitis.  In April 1998 the Veteran was diagnosed 
with chronic right shoulder tendonitis.  

In a February 2008 letter, Dr. D.H. reported the Veteran's in 
service right shoulder history.  Based upon the Veteran's service 
treatment records Dr. D.H. opined that the Veteran's right 
shoulder tendonitis clearly began in service.  This is the only 
opinion of record.  There is no opinion against a finding that 
the Veteran's right shoulder tendonitis began in service.         

There is no competent evidence against a finding that the 
Veteran's right shoulder tendonitis had its onset during active 
service and service connection for right shoulder tendonitis is 
warranted.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for plantar fasciitis, left 
foot is granted.

Entitlement to service connection for patellofemoral syndrome, 
bilateral knees is granted.

Entitlement to service connection for right shoulder tendonitis 
is granted. 


REMAND

The Veteran reported that he has been treated since service at 
the naval hospital in 29 Palms, California; however the treatment 
records are not of record.  In a February 2008 letter, Dr. D.H., 
who works at the naval hospital in 29 Palms, reported the 
findings from these post-service treatment records, although the 
records themselves are not currently of record. 

A remand is necessary to comply with the VA's duty to assist.  
This duty includes providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

A VA examination is needed in conjunction with the Veteran's 
claims of service connection for bilateral hearing loss.  Service 
treatment records indicate that while in service the Veteran was 
diagnosed with mild hearing loss and in service  audiograms 
demonstrated hearing loss for VA disability purposes.   In a 
February 2008 letter Dr. D.H. opined that the Veteran's in 
service bilateral high frequency hearing loss clearly began in 
service and was related to in service acoustic trauma due to the 
Veteran's career long exposure to noise hazardous environments.  
However, the most recent audiogram in August 2006 shows that the 
Veteran does not currently have bilateral hearing loss for VA 
disability purposes.  38 C.F.R. § 3.385.  Based on the age of the 
most recent findings, an examination is necessary to determine 
the Veteran's current disability level. 

A VA examination is needed in conjunction with the Veteran's 
claims of service connection for right biceps tendon rupture.  
The service treatment records show complaints of right arm, 
shoulder and elbow pain.  Post service the Veteran's right distal 
bicep tendon ruptured and was repaired.  The only opinion of 
record is from Dr. D.H. who opined that the Veteran's right 
distal bicep tendon ruptured in July 2005 and was therefore not 
service connected; however no rationale was provided.  
As there is an indication that the Veteran's current disability 
may be associated with his in service right shoulder, arm and 
elbow complaints an examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain current and previous treatment 
records from the Naval Hospital in 29 Palms, 
California. 

2. Schedule the Veteran for VA audiology 
examination to determine the current level of 
the Veteran's hearing.  In addition to 
providing all test results necessary to 
determine if the Veteran has a current 
hearing loss as defined by VA, the examiner 
is to fully describe the status and 
functional impact of the Veteran's bilateral 
hearing loss disability, if any, on his day-
to-day life.

3. Schedule the Veteran for an appropriate VA 
examination to determine whether the 
Veteran's right bicep tendon rupture is 
directly or secondarily related to service.   
The examiner is to review all the medical 
evidence of record, including Dr. H's 2008 
letter, and opine as to whether it is at 
least as likely as not that any diagnosed 
right bicep tendon disability is related to 
service.

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If either of the 
benefits sought remain denied, VA should 
issue an appropriate SSOC and provide the 
Veteran and his representative an appropriate 
period of time to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  No 
action is required of the appellant unless he 
is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


